11/05/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              February 20, 2018 Session

        KERRY DOUGLAS FRIESEN v. BEVERLEY JOY FRIESEN

                 Appeal from the Circuit Court for Hamilton County
                 No. 08D426     Ward Jeffrey Hollingsworth, Judge
                      ___________________________________

                           No. E2017-00775-COA-R3-CV
                       ___________________________________



W. NEAL MCBRAYER, J., concurring.

       I concur in the affirmance of the Circuit Court for Hamilton County’s denial of the
petition of Dr. Kerry Douglas Friesen for modification of his alimony obligation and the
award of attorney’s fees to Ms. Beverley Joy Friesen. I write separately to address the
authority under which the trial court awarded attorney’s fees.

       As noted by the majority, in response to Dr. Friesen’s petition for modification,
Ms. Friesen filed a counter-petition to increase alimony. But the counter-petition also
requested other relief. The counter-petition alleged that Dr. Friesen was “frequently late
[i]n making his monthly payments” and demanded an award of “attorney’s fees and costs
pursuant to Paragraph 8.6 of the Marital Dissolution Agreement.” The referenced
paragraph of the MDA provided, in pertinent part, that “[t]he party that breaches this
Agreement shall pay the attorney fees and costs of the other party who seeks to enforce
this Agreement.”

        The trial court dismissed both the petition and counter-petition. In its rationale
for the dismissals, the court only addressed the requests to modify alimony. The order
provided:

             After considering all of the testimony and the exhibits, the Court
      found that Dr. Friesen did not meet his burden of proof with regard to his
      Petition to Modify to reduce or eliminate his alimony obligation. The
      Court also found that Ms. Friesen did not meet her burden of proof with
      regard to her Petition to increase the alimony.
The order went on to award attorney’s fees to Ms. Friesen “since she successfully
defended the Petition for Modification filed by Dr. Friesen.”

        “Fee requests made pursuant to contractual and statutory authority must be
analyzed separately . . . .” Eberbach v. Eberbach, 535 S.W.3d 467, 477 (Tenn. 2017). In
this instance, the trial court did not analyze the contractual claim for attorney’s fees, but
impliedly rejected it by dismissing the counter-petition and focusing on Ms. Friesen’s
successful defense of Dr. Friesen’s petition for modification in awarding her attorney’s
fees.

       Based on the language of the order, the majority concludes that the court based its
award of attorney’s fees on Tennessee Code Annotated § 36-5-103(c). I agree. Under
the version of the statute then applicable,1 subsection (c) provided as follows:

        The plaintiff spouse may recover from the defendant spouse, and the spouse
        or other person to whom the custody of the child, or children, is awarded
        may recover from the other spouse reasonable attorney fees incurred in
        enforcing any decree for alimony and/or child support, or in regard to any
        suit or action concerning the adjudication of the custody or the change of
        custody of any child, or children, of the parties, both upon the original
        divorce hearing and at any subsequent hearing, which fees may be fixed
        and allowed by the court, before whom such action or proceeding is
        pending, in the discretion of such court.

Tenn. Code Ann. § 36-5-103(c) (2017). In Malkin v. Malkin, the Court of Appeals held
that, under subsection (c), “a court may award attorney’s fees to an alimony recipient
who is forced to defend an action to reduce or terminate that alimony.” 475 S.W.3d 252,
263 (Tenn. Ct. App. 2015).

       I find the Court’s interpretation of the former version of Tennessee Code
Annotated § 36-5-103(c) in Malkin contrary to the plain and unambiguous language of
the statute. Still, an award of attorney’s fees was appropriate under the statute in this
instance because Ms. Friesen, through her counter-petition, was seeking to enforce a
decree for alimony, as well as seeking an increase in the alimony. See Tenn. Code Ann.
§ 36-5-103(c). Thus, I concur.


        1
          Effective July 1, 2018, the General Assembly revised the circumstances under which attorney’s
fees could be awarded in domestic relations cases. In contrast to the former version of Tennessee Code
Annotated § 36-5-103(c), which allowed “[t]he plaintiff spouse [to] recover . . . reasonable attorney fees
incurred in enforcing any decree for alimony,” Tenn. Code Ann. § 36-5-103(c) (2017) (emphasis added),
the current version allows “[a] prevailing party [to] recover reasonable attorney’s fees . . . in any . . .
proceeding to enforce, alter, change, or modify any decree of alimony.” 2018-2 Tenn. Code Ann. Adv.
Legis. Serv. 236 (ch. 905) (LexisNexis) (amending Tenn. Code Ann. § 36-5-103(c)) (emphasis added).
                                                    2
    _________________________________
    W. NEAL MCBRAYER, JUDGE




3